Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 1 November 2022, wherein claims 13, 14, 16, and 17 were canceled and claims 19-22 were newly added. Subsequently, claims 1-12, 15, and 18-22 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims 1 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 4 and 5 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim 1 from being drawn to a liquid-crystalline medium, to now being drawn to a window element. As a result:
the rejection of claims 1-12 and 18 on the ground of nonstatutory double patenting over claims 12-17 of copending Application No. 16/770,302, as set forth in paragraph 7 of the previous office action on the merits is hereby withdrawn;
the rejection of claims 13-14  on the ground of nonstatutory double patenting over claims 19-20 of copending Application No. 16/770,302, as set forth in paragraph 8 of the previous office action on the merits is hereby withdrawn;
the rejection of claims 13-14 on the ground of nonstatutory double patenting over claims 8-10 of copending Application No. 16/770,302, as set forth in paragraph 10 of the previous office action on the merits is hereby withdrawn;
the rejection of claims 13-14 on the ground of nonstatutory double patenting over claims 12-14, 22, and 23 of copending Application No. 16/770,302, as set forth in paragraph 12 of the previous office action on the merits is hereby withdrawn;
the rejection of claim 15 on the ground of nonstatutory double patenting over claims 1-11 and 16-21 of copending Application No. 16/770,302, as set forth in paragraph 13 of the previous office action on the merits is hereby withdrawn; 
the rejection of claims under 35 U.S.C. 102(a)(1) over Song et al., as set forth in paragraph 17 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendment to the base independent claim; and 
the rejection of claims under 35 U.S.C. 103 over Goto et al. (‘477) as set forth in paragraph 20 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendment to the base independent claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10 and 11 of copending Application No. 16/770,302 (corresponding to U.S. Patent Application Publication No. 2021/0171830). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a window comprising a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/415,953 (corresponding to U.S. Patent Application Publication No. 2022/0064532). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a window comprising a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 24 of copending Application No. 17/610,812 (corresponding to U.S. Patent Application Publication No. 2022/0220383). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a window comprising a switching layer/element comprising a liquid-crystalline medium comprising a mesogenic compound and a chiral compound, characterized in that said mesogenic compound is inclusive of the mesogenic compound of the present formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15 and 18-22 are rejected under 35 U.S.C. 103 as being obvious over Song et al. (EP16185533).  
Several examples in Song et al. teach a liquid-crystalline medium comprising a compound inclusive of the compounds of the present formula I, as represented therein by PGU-n-F and PGU-n-Vm, a chiral compound as represented therein by
    PNG
    media_image1.png
    166
    331
    media_image1.png
    Greyscale
(page 81), and a polymerizable compound.
Example B-3 on page 108: 

    PNG
    media_image2.png
    518
    729
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    118
    680
    media_image3.png
    Greyscale
Example B-6 on page 111: 
    PNG
    media_image4.png
    463
    729
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    115
    681
    media_image5.png
    Greyscale
Example B-10 on page114: 
    PNG
    media_image6.png
    775
    730
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    140
    753
    media_image7.png
    Greyscale
Although Song et al. does not expressly illustrate a window containing the liquid-crystalline medium, page 6, line 20 of Song et al. discloses that “An object of the present invention is therefore to provide improved composite systems, electro-optical switching elements and LC displays which exhibit favourable contrast, while further providing additional favourable characteristics such as improved mechanical stability” (emphasis added), as well as the corresponding method for preparing an electro-optical switching element (page 6, line 35). Please refer to the claims, wherein the liquid-crystalline medium is provided with a polymeric component as a layer arranged between two substrates to form an element. 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the liquid-crystalline medium of Song et al. in the switching element of a window element, as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed 1 November 2022 in response to the rejection of claims on the ground of nonstatutory double patenting as set forth in paragraphs 9, 11, and 14 of the previous office action on the merits, said arguments to the effect that  applicants “will attend to this rejection once allowable subject matter has been identified”, have been fully considered but they are not persuasive. 

Applicants have amended the base independent claim 1 from being drawn to a liquid-crystalline medium, to now being drawn to a window element, and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record.  Applicant's arguments filed 1 November 2022 in response to the rejection of claims under 35 U.S.C. 103 over Song et al. (EP16185533), as set forth in paragraph 19 of the previous office action on the merits, have been fully considered but they are not persuasive. Applicant's arguments filed 1 November 2022 to the effect that Song et al. the disclosure referring to “windows” is Song et al. is part of the background discussion and not “connected to the liquid-crystalline medium of Song et al” have been fully considered but they are not persuasive. The fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Song et al. does teach the use of the claimed liquid-crystalline medium in a switching element, and although the use in a window element is not expressly stated, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the liquid-crystalline medium of Song et al. in a window element comprising switching element. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722